Citation Nr: 0204100	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for right shoulder 
arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1968 to 
June 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Ft. Harrison Regional 
Office (RO), which denied service connection for, in 
pertinent part, Crohn's disease and arthritis of the right 
shoulder, claimed as secondary to Crohn's disease.

By April 2001 decision, the RO denied service connection for 
post-traumatic stress disorder (PTSD) and other psychiatric 
disabilities.  In May 2001, the veteran filed a notice of 
disagreement as to the denial of service connection for PTSD.  
As a SOC on this matter has not been issued, additional 
action by the RO is required pursuant to the Remand below.  
See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran's Crohn's disease is not shown to be linked 
to his active service.

2.  His right shoulder arthritis is not shown to be related 
to active service nor is it shown to have arisen secondary to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's Crohn's disease was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m), 3.6, 3.303, 3.306 (2001).

2.  Right shoulder arthritis was not incurred in or 
aggravated by the veteran's active military service, it may 
not be presumed to have had its onset therein, nor is it 
proximately due to a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306, 3.307, 
3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the record, the Board determines that there 
is ample medical and other evidence upon which to decide the 
veteran's claims.  The Board is unaware of, and the veteran 
has not identified, any additional evidence which is 
necessary to make an informed decision on these issues.  
Thus, it is apparent that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence necessary to establish the benefits sought.  Thus, 
it is concluded that VA's duty to assist the veteran has been 
satisfied in this case.

Factual Background 

Service medical records are silent with respect to the 
presence of any Crohn's disease or symptoms thereof.  Such 
medical records are also silent as to any right shoulder 
symptomatology.  In his March 1988 report of medical history, 
the veteran noted a variety of past and present complaints 
and disabilities, but he specifically indicated that he did 
not experience frequent indigestion or stomach, liver, or 
intestinal trouble.  The March 1988 service discharge 
examination report reflected that his gastrointestinal 
system, as well as his anus and rectum were normal on 
clinical evaluation.  The Board notes that he did complain of 
left shoulder bursitis on March 1988 report of medical 
history, but he did not mention the right shoulder.  
Moreover, on medical examination, the clinical examiner noted 
that he had a full range of motion of the upper extremities.

On August 1988 VA medical examination, the examiner noted an 
intermittent recurrent problem with bursitis of the left 
shoulder.  However, the examiner did not indicate right 
shoulder symptomatology.  Indeed, the shoulders had internal 
rotation to 90 degrees, bilaterally.  There was no crepitus 
or tenderness of the shoulders.

October 1997 private medical records indicated a history of 
arthritis due to Crohn's disease.

In June 1998, X-ray studies demonstrated bilateral 
significant osteoarthritis of the shoulders; the only 
meaningful additional intervention was described by a private 
physician as joint replacements.  

In August 1998, he filed a claim for "an increase in my 
service connection bilateral shoulder conditions."  In 
January 1999, he filed a claim of service connection for 
Crohn's disease.  He also indicated that he believed that 
bursitis of the left shoulder was a misdiagnosis; he alleged 
that his "arthritic shoulder condition" was secondary to 
his Crohn's disease, and that he wished to file a claim of 
service connection for arthritic complications secondary to 
Crohn's disease affecting his ankles, knees, wrists, elbows, 
and left great toe.

August 1998 VA medical records indicated that the veteran was 
seen for a follow-up evaluation of his Crohn's disease.  The 
examiner indicated that the Crohn's disease was under fair 
control but accompanied by inflammatory bowel disability and 
associated arthritis of multiple joints, particularly the 
shoulders.

September 1998 VA medical records indicated that the veteran 
was suffering from active Crohn's disease as well as 
arthritis of the shoulders, elbows, wrists, and hips.  

On November 1998 VA medical examination, the veteran reported 
waking up one morning in 1986 and experiencing bilateral 
shoulder pain, with greater pain on the left side.  Since 
that time, he indicated that his bilateral shoulder pain was 
increasingly severe and that range of motion of the shoulders 
had progressively deteriorated.  On objective examination, 
there was discomfort along shoulder range of motion, 
bilaterally.  Strength testing was decreased secondary to 
pain in the shoulders.  The diagnosis was bilateral 
degenerative disability of the shoulders complicated by a 
history of Crohn's disease with findings consistent with 
bilateral pain and decreased range of motion bilaterally, 
right greater than left.  

In February 1999, he underwent a total right shoulder 
arthroplasty.  The postoperative report indicated that the 
veteran had a history of Crohn's disease and associated 
inflammatory arthritis in both shoulders.  A progress note, 
dated later that month, indicated that the operation was a 
success.  

By April 1999 decision, in relevant part, the RO denied 
service connection for Crohn's disease and arthritis of the 
shoulders.  The Board notes that the matter of the rating of 
the veteran's service-connected left shoulder bursitis is not 
now in appellate status.  

In his April 1999 notice of disagreement, the veteran 
contested the denial of service connection for Crohn's 
disease and indicated that he had undergone right shoulder 
surgery.  

In July 2001, a colonoscopic examination with multiple 
colonic mucosal biopsies, esophagogastroduodenoscopy biopsies 
of his antral polyps, and multiple biopsies of the 
gastroesophageal junction revealed obvious diffuse colitis 
throughout the veteran's colon.

On September 2001 VA medical examination, the veteran 
reported that since Crohn's disease was diagnosed in July 
1989, he had chronic diarrhea.  However, he stated that he 
had more discomfort from the effects of Crohn's disease-
related arthritis than from the symptoms of Crohn's disease 
itself.  His greatest complaint was bilateral shoulder 
arthritis and associated pain and limitation of motion.  The 
diagnosis was Crohn's colitis.  Pursuant to a review of the 
medical evidence of record, the examiner noted that there was 
only a single episode of acute diarrhea in service that 
resolved without further comment and that such resolution was 
inconsistent with a chronic diarrheal syndrome or the 
presence of inflammatory bowel disease.  Consequently, the 
examiner opined that there was no evidence to suggest that an 
active inflammatory bowel disease was present during service.  
With respect to the right shoulder, the examiner stated that 
a pathologic specimen was consistent with degenerative 
arthritis and, hence, likely related to the veteran's Crohn's 
disease.  The examiner noted that there was no clinical 
manifestation of right shoulder arthritis in service and that 
the veteran's degenerative arthritis was unlikely to have 
preceded active gastrointestinal manifestations of Crohn's 
disease.

In November 2001, the RO again denied, in pertinent part, 
service connection for Crohn's disease and arthritis of the 
right shoulder.  The Board notes that the RO also denied 
service connection for arthritis of the left shoulder, 
ankles, knees, wrists, elbows, and the left great toe as it 
had on April 1999 rating decision.  However, the veteran did 
not initiate appeals as to these issues; thus, they are not 
now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(2001).  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001) (the benefit of the doubt rule applies only 
when the positive and negative evidence renders a decision 
too close to call).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Crohn's Disease 

In order for service connection to be granted, the veteran 
must suffer from a current disability.  38 C.F.R. § 3.303; 
Degmetich, supra.  The veteran has presently been diagnosed 
with Crohn's disease.  However, in addition to a current 
disability, if service connection is to be granted, there 
must be a nexus between the present disability and service.  
38 C.F.R. §§ 3.303, 3.306.  The evidence in this case neither 
reflects a link between the veteran's present Crohn's disease 
and his service, nor does it indicate that Crohn's disease 
predated service and was aggravated thereby.

The veteran alleges that his Crohn's disease originated in 
service; however, the competent medical evidence of record is 
to the contrary.  Service medical records are silent as to 
the presence of Crohn's disease, or any symptoms thereof, and 
on September 2001 VA medical examination, the examiner opined 
that the veteran's Crohn's disease did not originate in 
service.  The Board notes that the VA examiner reviewed the 
medical evidence of record and that he took the veteran's 
medical history into consideration when rendering his 
opinion.  As the evidence does not point to any link or 
relationship between his Crohn's disease and his military 
service, service connection cannot be granted.  38 C.F.R. 
§§ 3.303, 3.306.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent evidence of record weighs heavily against the 
veteran in that it reflects that his Crohn's disease is in no 
way linked to his active service.  38 U.S.C. § 5107; Gilbert, 
supra.  

Right Shoulder Disability 

The veteran has a current right shoulder disability, a 
condition necessary for the granting of service connection.  
38 C.F.R. § 3.303; Degmetich, supra.  However, in addition to 
a present disability, if service connection is to be granted, 
there must be a nexus between the present disability and 
service.  38 C.F.R. §§ 3.303, 3.306.  The evidence in this 
case does neither reflects a link between the veteran's 
presently-diagnosed right shoulder degenerative arthritis and 
service, nor does it indicate that right shoulder 
degenerative arthritis predated service and was aggravated by 
it.

There is no indication, and the veteran does not allege, that 
his right shoulder disability predated service and 
subsequently aggravated by it.  Thus, the Board concludes 
that service connection for a right shoulder disability 
cannot be granted on the basis of aggravation.  See 38 C.F.R. 
§ 3.306.  Furthermore, service connection cannot be granted 
based on a direct link between right shoulder degenerative 
arthritis and service.  See 38 C.F.R. § 3.303.  Service 
medical records are silent with respect to degenerative 
arthritis of the right shoulder as is the August 1988 VA 
medical examination report.  Moreover, on September 2001 VA 
medical examination, the examiner opined that it was unlikely 
that right shoulder arthritis predated his Crohn's disease, 
which, as discussed above, originated following service.  
Because there is no apparent nexus between right shoulder 
degenerative arthritis and service, service connection for 
that disability must be denied.  Id

Consistent with the competent medical evidence of record, 
however, the veteran alleges that his right shoulder 
arthritis resulted from his Crohn's disease.  Further, he 
states that service connection for right shoulder 
degenerative arthritis should be granted as secondary to 
Crohn's disease.  See 38 C.F.R. § 3.310(a).  Under applicable 
regulations, however, his Crohn's disease would have to be 
service connected in order for secondary service connection 
to be possible.  Id.  Because service connection for Crohn's 
disease is not established, secondary service connection for 
right shoulder degenerative arthritis, claimed secondary to 
Crohn's disease, may not be granted.  Id.  

The Board notes that had the veteran's right shoulder 
arthritis become manifest to a compensable degree within one 
year after service, service connection could have been 
granted presumptively under 38 U.S.C.A. § 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2001).  The evidence, regrettably, 
does not reflect that the onset of his right shoulder 
arthritis was evident to the requisite degree within that 
time frame.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent evidence of record weighs against the veteran in 
that it reflects that right shoulder degenerative arthritis 
is neither etiologically linked to his active service nor to 
a service-connected disability.  38 U.S.C.A. § 5107; Gilbert, 
supra.  


ORDER

Service connection for Crohn's disease is denied.

Service connection for right shoulder degenerative arthritis 
is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

In April 2001, the RO denied service connection for PTSD.  A 
timely notice of disagreement was filed, but the RO failed to 
issue the veteran a SOC as to that matter.  When there is an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
SOC, and RO failure to issue same is a procedural defect.  
Manlincon, 12 Vet. App. at 240-41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if correction of a procedural defect is essential for 
a proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Therefore, the 
Board must remand this aspect of the veteran's claim for 
preparation of a SOC as to the issue of entitlement to 
service connection for PTSD.  See VAOPGCPREC 16-92 (July 24, 
1992).

Accordingly, this case is remanded for the following action:

1.  The RO must issue to the veteran and 
his representative a SOC concerning the 
issue of entitlement to service 
connection for PTSD.  The veteran should, 
of course, be advised of the time period 
within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2001).  

2.  Then, only if he perfects his appeal 
with a timely-filed substantive appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 (West Supp. 
2001) are satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

